DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art either alone or in combination does not expressly disclose upon the authentication of the first command being successful, processing the first command at the hardware accelerator; and upon the authentication of the first command being unsuccessful, aborting operation of the first command and clearing a state of the hardware accelerator.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim 1-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al (US 2017/0024584) in view of Chhabra et al (US 2019/0220721) and in further view of Liu et al (US 2021/0281408). 
Regarding claims 1 and 8, Chhabra et al (US 2017/0024584), discloses one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations and an apparatus comprising[0024-0028]: 
one or more processors having one or more trusted execution environments (TEEs) including a first TEE, the first TEE to include a first trusted application [0018, 0020, 0002];
Please note that in this example trusted software can be implemented to provide on the fly encryption. 
a computer memory, the computer memory to store a kernel mode driver, the kernel mode driver being untrusted [0018, 0036];
Please note that the kernel mode driver may be untrusted such that it invokes unwrapping engine such that only trusted software may be implemented. 
wherein the one or more processors are to: generate a call for a first command from the first trusted application [0046, 0052]
Please note that in this example an enclave of programming information may be implemented to check the integrity of the wrapped information. 
However, Chhabra et al (US 2017/0024584) does not expressly disclose but Chhabra et al (US 2019/0220721), discloses:
an interface with a hardware accelerator, the hardware accelerator including trusted software or firmware [0041, 0042, 0122];
Please note an accelerator may be implemented with trusted software. 
wherein the one or more processors are to: generate an integrity tag for the first command, transfer command parameters for the first command and the integrity tag to the kernel mode driver to generate the first command [0022, 0068, 0093, 0107, 0121];
Please note that in this example a MAC tag can be check for integrity.  
However, Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) does not expressly disclose but Liu et al (US 2021/0281408), discloses:
wherein the one or more processors are to: establish an encrypted tunnel between the first trusted application in the first TEE and the trusted software or firmware of the hardware accelerator [0045, 0048];
Please note that in this example the accelerator may be utilized to implement a secure channel. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chhabra et al (US 2017/0024584) by implementing an accelerator, for the purpose of executing a trusted Chhabra et al (US 2019/0220721), see for example [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721), by establishing a secure channel, for the purpose of executing a trusted environment, based upon the beneficial teachings provided by Liu et al (US 2021/0281408), see for example [0022].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts. 
Regarding claims 15, Chhabra et al (US 2017/0024584)  discloses a system comprising a host computing device wherein the host computing device includes [0018]: 
one or more processors including a central processing unit (CPU), the one or more processors including one or more trusted execution environments (TEEs) including a first TEE, the first TEE to include a first trusted application [0018, 0020, 0002];
Please note that in this example trusted software can be implemented to provide on the fly encryption. 
a computer memory, the computer memory to store a kernel mode driver the kernel mode driver being untrusted [0018, 0036];
Please note that the kernel mode driver may be untrusted such that it invokes unwrapping engine such that only trusted software may be implemented. 
wherein the one or more processors of the host computing device are to generate a call for a first command from the first trusted application [0046, 0052]
Please note that in this example an enclave of programming information may be implemented to check the integrity of the wrapped information. 
However, Chhabra et al (US 2017/0024584) does not expressly disclose but Chhabra et al (US 2019/0220721), discloses:
The host includes a hardware accelerator coupled with the host computing device, the hardware accelerator is to store trusted software or firmware [0041, 0042, 0122];
Please note an accelerator may be implemented with trusted software. 
wherein the one or more processors of the host computing device are to generate a Message Authentication Code (MAC) tag for the first command, and wherein the one or more processors of the host computing device are to transfer command parameters for the first command and the MAC tag to the kernel mode driver, the kernel mode driver to generate the first command and to transmit the first command and the MAC tag to the trusted software or firmware of the hardware accelerator
 [0022, 0068, 0093, 0107, 0121];
Please note that in this example a MAC tag can be check for integrity.  
However, Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) does not expressly disclose but Liu et al
wherein the one or more processors of the host computing device are to: generate an encrypted tunnel between the first trusted application in the first TEE and the trusted software or firmware of the hardware accelerator [0045, 0048];
Please note that in this example the accelerator may be utilized to implement a secure channel. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chhabra et al (US 2017/0024584) by implementing an accelerator, for the purpose of executing a trusted environment, based upon the beneficial teachings provided by Chhabra et al (US 2019/0220721), see for example [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721), by establishing a secure channel, for the purpose of executing a trusted environment, based upon the beneficial teachings provided by Liu et al (US 2021/0281408), see for example [0022].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts. 
Regarding claim 2 and 9, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), and disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) do not expressly disclose but Liu et al (US 2021/0281408) further discloses wherein the kernel mode driver is to 
The motivation to combine is the same as disclosed in points (10) and (15).
Regarding claim 3, 13 and 16, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) further discloses wherein generating/establishing the encrypted tunnel between the first trusted application and the trusted software or firmware of a hardware accelerator includes utilizing a first encryption key of a plurality of encryption keys, the first encryption key being dedicated to a first context of a plurality of contexts for the first trusted application [0018]. 
Regarding claim 4 and 14, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) further discloses wherein a different key of the plurality of encryption keys is dedicated to each of the plurality of contexts to prevent misdirecting of inputs between the plurality of contexts [0018]. 
Regarding claim 5 and 20, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), and disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) do not expressly disclose but Liu et al (US 2021/0281408) further discloses wherein the hardware accelerator is an accelerator card for plugging into the apparatus [0180, 0185]. 
The motivation to combine is the same as disclosed in points (10) and (15).
Regarding claim 6 and 19, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), and disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) do not expressly disclose but Liu et al (US 2021/0281408) further discloses wherein the one or more processors of the host computing device are further to: receive a first reply to the first command at the kernel mode driver, the reply including a second integrity/MAC tag generated by the trusted software or firmware of the hardware accelerator; transfer the first reply to first trusted application; and authenticate the first reply based on the second integrity/MAC tag [0059-0061, 0042]. 
The motivation to combine is the same as disclosed in points (10) and (15).
Regarding claim 7, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408) disclose all the limitations of claims1, 8 and 15. Chhabra et al (US 2017/0024584) further discloses wherein the one or more processors include a central processing unit (CPU) [0020]. 
Regarding claim 10 and 17, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), and disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) do not expressly disclose but Liu et al (US 2021/0281408) further discloses wherein the instructions include instructions for: receiving the first command and the integrity/MAC tag at the trusted software or firmware of the hardware accelerator; and authenticating the first command based on the integrity/MAC tag [0059-0061]. 
The motivation to combine is the same as disclosed in points (10) and (15).
Regarding claim 12, Chhabra et al (US 2017/0024584), Chhabra et al (US 2019/0220721) Liu et al (US 2021/0281408), and disclose all the limitations of claims 1, 8 and 15. Chhabra et al (US 2017/0024584) and Chhabra et al (US 2019/0220721) do not expressly disclose but Liu et al (US 2021/0281408) further discloses wherein establishing the encrypted tunnel includes a key exchange between the first trusted application and the trusted software or firmware of the hardware accelerator [0044]. 
The motivation to combine is the same as disclosed in points (10) and (15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jauernig et al (Trusted Execution Environments: Properties, Applications, and Challenges): discloses discussions on TEE’s proposed by the industry to alleviate common security issues
Pant et al (US 8321657): discloses a method for communication between a BIOS and a controller in an information handling system comprises initializing communication between the BIOS and the controller. The method further comprises encrypting a command using a key by the BIOS, and sending the command to the controller. The controller processes the command, and the BIOS receives the result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436